Citation Nr: 1727020	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-33 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to restoration of a 100 percent disability rating (or evaluation), effective November 1, 2012, for prostate cancer, including whether the reduction in compensation from 100 percent to 60 percent disabling was proper.

2.  Entitlement to an initial compensable disability rating (or evaluation) for erectile dysfunction.  

(The issues of whether new and material evidence has been received to reopen service connection for bilateral hearing loss and tinnitus will be addressed in a separate Board decision.) 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1965 to November 1970. 

In June 2017, the Veteran submitted additional private treatment records.  The Veteran's substantive appeal (VA Form 9) was received after February 2, 2013; therefore, this evidence is subject to initial review by the Board unless the Veteran explicitly requests agency of original jurisdiction (AOJ) consideration, which has not been requested in this case.  38 U.S.C.A. § 7105(e) (West 2014).  As such, the Board may consider the evidence in the first instance.  

A May 2015 written statement from the Veteran appears to raise the issue of clear and unmistakable error (CUE) in an October 2013 rating decision.  A June 2017 written statement from the Veteran appears to raise a claim to reopen service connection for bladder cancer (previously denied in an October rating decision).  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits that does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a) (2016).  38 C.F.R. §  3.155(a) (2016).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  The May 2015 and June 2017 written statements indicate a desire to apply for VA benefits, but does not meet the standards of a complete claim for benefits.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of an initial compensable disability rating for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a February 2010 rating decision, the RO granted service connection for prostate cancer and assigned a 100 percent initial schedular disability rating based on treatment of active malignancy.

2.  Following a December 2011 VA examination, in a May 2012 rating decision, the RO proposed to reduce the disability rating for prostate cancer from 100 percent to 40 percent disabling on the basis of residuals of prostate cancer.

3.  In a July 2012 rating decision, the RO partially implemented the proposed reduction, decreasing the rating for prostate cancer to 60 percent disabling, effective November 1, 2012.

4.  At the time of the November 2012 reduction, the 100 percent rating for prostate cancer had not been effect for more than five years.

5.  The evidence of record at the time of the reduction reflects no local reoccurrence or metastasis of prostate cancer or treatment involving surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedures. 

6.  For the period from November 1, 2012, the Veteran's prostate cancer residuals have been manifested by voiding dysfunction requiring the wearing of absorbent materials that must be changed more than 4 times per day.




CONCLUSION OF LAW

The reduction from 100 percent to 60 percent from November 1, 2012 was proper; the criteria for restoration of a 100 percent rating for prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2016).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a February 2010 rating decision, the RO, in pertinent part, granted service connection for prostate cancer and assigned a 100 percent initial disability rating based on radiation therapy for active malignancy.  The rating was provided under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528 (malignant neoplasms of the genitourinary system).  Following a December 2011 VA examination, in a May 2012 rating decision, the RO proposed to reduce the disability rating for the prostate cancer from 100 percent to 40 percent on the basis of no active malignancy or treatment thereof and rating on the residuals of prostate cancer.  The Veteran was notified of the proposed reduction and given 60 days to respond.

In a July 2012 rating decision, the RO partially implemented the proposed reduction, decreasing the rating for prostate cancer to 60 percent disabling, effective November 1, 2012.  The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in rating of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

The RO took final action to reduce the disability rating in a July 2012 rating decision, in which the disability rating was reduced from 100 to 60 percent disabling, effective November 1, 2012.  The Veteran was notified of such action and this action was more than 60 days from the time of notice of the proposed action.  Thus, the RO properly carried out the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating.  The Veteran does not contend otherwise.

The provisions of 38 C.F.R. § 3.343 do not apply to a decrease in disability compensation under Diagnostic Code 7528 because the decrease is the product of compliance with Diagnostic Code 7528, which provides for the cessation of the prostate cancer rating after a temporal period if there has been no local reoccurrence or metastasis, and for rating of prostate cancer residuals under a different Diagnostic Code.  Rossiello v. Principi, 3 Vet. App. 430, 432-33 (1992).

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  A readjustment to VA's rating schedule shall not be grounds for reduction of a disability rating in effect on the date of the readjustment unless medical evidence establishes that the disability to be rated actually improved.  38 C.F.R. § 3.951(a) (2016).  Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

In this case, the 100 percent disability rating for prostate cancer was in effect for less than five years.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply.  Rather, as regards to disability ratings in effect for less than five years, adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-282.  However, post-reduction evidence may not be used to justify an improper reduction.  The burden is on VA to justify a reduction in a rating.

In considering the propriety of a reduction in this case, a review of the regulations for establishing disability ratings is appropriate.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.   § 1155; 38 C.F.R., Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2016).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2016).  

Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Under Diagnostic Code 7528 (malignant neoplasms of the genitourinary system), following the cessation of surgical, X-ray, antineoplastic chemotherapy, or another therapeutic procedure, a rating of 100 percent shall be assigned and shall continue with a mandatory VA examination at the expiration of six months.  Any change in rating based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, the rating is to be based upon residuals of voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.  

The Veteran's prostate cancer residuals are currently rated as a voiding dysfunction.  VA regulations provide that the disability is to be rated as urine leakage, frequency, or obstructed voiding.  A 60 percent (maximum) disability rating is warranted for urinary leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115a.  Higher disability ratings are not available under the criteria for urinary frequency or obstructed voiding.  Id.  

In this case, the Veteran has not alleged, and the evidence does not otherwise show, that the residuals of prostate cancer are associated with, or have been accompanied by a renal dysfunction, including albuminuria, edema, hypertension, or decrease in kidney function, or urinary tract infection.  Id. 

Throughout the course of this appeal, the Veteran has expressed disagreement with the reduction of the disability rating for prostate cancer and residuals from 100 to 60 percent disabling.  The Veteran contended that rating for prostate cancer should not be reduced because, while the cancer seems to be in remission, the side effects of treatment remain including urgency and incontinence requiring the use of five to six pads a day as well as lack of energy because he gets up three to four times a night to void.  He contends that the 100 percent disability rating should be restored and designated as permanent and total.  See June and August 2012 written statements.  In the November 2013 substantive appeal (on a VA Form 9), the Veteran contended that the rating for residuals of prostate cancer should be higher because he does not feel well, and has general poor health with lethargy, weakness, and limitation of exertion. 

In a June 2017 written statement, the Veteran contended that the prostate cancer rating should be changed to 100 percent permanent and total because bladder cancer should be considered a residual of the prostate cancer treatment, the residuals of his prostate cancer will never improve, and his lifestyle and activities will be restricted for the remainder of his life.  The Veteran reported that he cannot obtain sufficient sleep at night due to awakening every 45 to 60 minutes to void, his urinary stream is very weak, and he has almost constant leakage from the bladder.  Due to lack of rest at night, he has to take naps during the day and his energy level is very low.  He cannot attend functions or take trips due to the voiding dysfunction and has to change pads four or five times per day and two or three times at night.  

After a review of the lay and medical evidence, the Board finds there has been no local reoccurrence or metastasis of prostate cancer or treatment involving surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedures; therefore, the rating reduction was proper, and restoration of the 100 percent rating for prostate cancer is not warranted.  There has been no local reoccurrence of metastasis since the November 2012 reduction.  38 C.F.R. § 4.115b.

To the extent that the Veteran contends that the reduction was improper because of symptoms associated with bladder cancer, see e.g., June 2017 written statement, service connection for a bladder condition was specifically denied in an October 2015 rating decision.  Symptoms associated with the non-service-connected bladder disorder cannot serve as the basis for restoration of the 100 percent rating for active prostate cancer. 
 
Pursuant to the directives of Diagnostic Code 7528, the Veteran underwent a VA examination in December 2011, which revealed no evidence of local reoccurrence or metastasis of the prostate cancer.  The VA examination report notes that radiation therapy and brachytherapy treatments were completed in 2010 and the prostate cancer was currently in watchful waiting status.  

A May 2015 private treatment record notes that the prostate specific antigens have been less than one since completing external beam radiation therapy combined with brachytherapy.  A June 2015 VA examination report notes that the Veteran had a history of prostate cancer (diagnosed in 2009), status post radiation therapy in remission.  The VA examination report notes that radiation therapy and brachytherapy treatments were completed in 2010 and the prostate cancer was currently in watchful waiting status.  

An October 2015 VA treatment record notes that radiation treatment for prostate cancer ended in April 2010, four and one half years prior.  A January 2016 VA treatment record notes that a prostatic specific antigen screening test for prostate cancer was normal. 

Although the December 2011 and June 2015 VA examination reports note "watchful waiting" status of the prostate cancer, the Board finds that the evidence does not show active prostate cancer.  When diagnosed with prostate cancer, the Veteran underwent radiation therapy.  Since the most recent radiation treatment in 2010 (two years prior to the reduction), the Veteran has been in remission with no active disease requiring surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedures.  The Board finds that monitoring to ensure no recurrence is not treatment for an active condition as contemplated under Diagnostic Code 7528.  The evidence of record does not reflect that the Veteran's malignancy has recurred or metastasized, and he has not contended otherwise.  

Accordingly, the AOJ properly rated the Veteran's disability on residuals.  From November 1, 2012, the Veteran has been assigned the maximum 60 percent rating available for voiding dysfunction requiring the use of absorbent materials that must be changed more than four times per day.  See e.g., June and August 2012 written statements from the Veteran, October 2014 VA treatment record noting use of an average of five urinary pads per day for urgency and urge incontinence.   

The Veteran has reported lethargy, weakness, and limitation of exertion caused by having to frequently get up during the night to void.  See June and August 2012, November 2013, and June 2017 written statements.  While these are symptoms associated with the criteria for an 80 percent rating under the renal dysfunction, in this case, the Veteran has not alleged, and the evidence does not otherwise show, that the residuals of prostate cancer are associated with, or have been accompanied by a renal dysfunction, including albuminuria, edema, hypertension, or decrease in kidney function, or urinary tract infection.

The June 2015 VA examination report notes no renal dysfunction associated with the prostate cancer residuals.  Laboratory results dated throughout the appeal period note that the Veteran's BUN and creatinine levels were generally normal.  See e.g., December 2015 VA treatment record.  A November 2015 VA treatment record notes an acute renal injury in connection with treatment for bronchitis, which subsequently returned to normal. An April 2016 VA treatment record notes that the Veteran's kidney function was stable.  Accordingly, rating the prostate cancer residuals under the criteria for a renal dysfunction is not warranted in this case.  38 C.F.R. § 4.115a.  The Veteran has no renal dysfunction as a prostate cancer residual; therefore, the disability is rated under the criteria for voiding dysfunction.    

Thus, at the time of the reduction decision, the appropriate disability rating was 60 percent under Diagnostic Code 7528 for voiding dysfunction residuals of prostate cancer.  Accordingly, the reduction was proper and restoration of a rating in excess of 60 percent is not warranted.  See 38 C.F.R. §§ 3.105(e), 4.115a, 4.115b, Diagnostic Code 7528.

Additionally, this is not an increased rating issue; therefore, the higher-rating related question of extraschedular rating under 38 C.F.R. § 3.321(b) (2016) would be part of an increased rating claim rather than the restoration issue currently on appeal.

Finally, the regulations pertaining to the reduction of ratings for compensation contain their own notification and due process requirements.  See 38 C.F.R.		 § 3.105(e), (i).  For this reason, the Board finds that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("This is a rating reduction case, not a rating increase case."); Dofflemyer at 280 (stating that "the issue presented to the BVA, and to this Court, is not whether the veteran was entitled to an increase but whether the reduction of appellant's rating from 100% to 10% was proper"); cf. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The information and evidence that have been associated with the claims file include service treatment records, VA treatment records, private treatment records, VA examination reports, and lay statements.  

The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in December 2011 and June 2015.  The examination report is thorough and adequate and provides a sound basis upon which to base a decision with regard to this claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, and conducted a physical examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was offered a hearing before the Board with respect to the reduction and initial rating issues, but declined. 

As discussed above, the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the disability rating by notifying the Veteran of rights and giving an opportunity for a hearing and time to respond; thus, the Board finds that all notification and development actions needed to fairly adjudicate this appeal have been accomplished.


ORDER

The reduction from a 100 percent disability rating to a 60 percent rating for prostate cancer from November 1, 2012 was proper; restoration of the 100 percent rating is denied.


REMAND

In the November 2013 substantive appeal (on a VA Form 9), the Veteran contended that his penis has changed size and looks different than it previously did because of treatment for prostate cancer.  The Veteran contends that he has penile deformity warranting a 20 percent rating.  While the December 2011 and June 2015 VA examination reports note erectile dysfunction, it does not appear that physical examination to assess whether there is deformity of the penis was conducted.   

Accordingly, the issue of an initial compensable disability rating for erectile dysfunction is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule an examination to assist in determining the current severity of the erectile dysfunction to include whether there is penile deformity.  The examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  

2.  Then readjudicate issue on appeal in light of all pertinent evidence.  If any benefit sought on appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


